Citation Nr: 9918759	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-18 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for rheumatic 
heart disease, status post mitral valve commissurotomy, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  This appeal arises from February 1996 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), New Orleans, Louisiana, regional office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.  

2.  The recent medical evidence establishes left ventricular 
hypertrophy, with no limitation of activity, and normal left 
ventricular function, with left ventricular ejection fraction 
greater than 55%, and an estimated METs figure of 12.  

3.  The recent medical evidence does not establish a 
definitely enlarged heart, severe dyspnea on exertion, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; and more than light manual 
labor is not precluded.  

3.  The veteran's only service connected disability is his 
rheumatic heart disease, rated as 30 percent disabling.  

4.  The veteran has earned a G.E.D., and has work experience 
as a pipefitter and security guard.

5.  The veteran's service connected disability alone does not 
preclude all forms of substantially gainful employment 
consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for rheumatic heart disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Code 7000 (1997 and 1998).

2.  The veteran's service-connected disability does not 
render him individually unemployable for the purpose of 
entitlement to a total rating.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 and Part 
4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Evaluation of Rheumatic Heart Disease

Service medical records show that the veteran was 
hospitalized from December 1943 to July 1944 for treatment of 
rheumatic fever.  He was originally service connected in a 
June 1947 rating decision for rheumatic fever, multiple joint 
and cardiac involvement, not now found on examination.  A 
noncompensable evaluation was assigned from May 1946.  An 
August 1950 rating decision increased the evaluation to 10 
percent from May 1950 for rheumatic heart disease.  An April 
1997 rating action increased the evaluation to 30 percent 
from March 1995.  A May 1997 rating decision assigned a 
temporary 100 percent evaluation from March 1997 to May 1998 
for convalescence from surgical treatment, and a 30 percent 
evaluation was assigned from May 1998.  The veteran contends 
that he is entitled to a higher evaluation.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1998) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1998).

The veteran's service-connected rheumatic heart disease is 
currently rated 30 percent disabling under 38 C.F.R. Part 4, 
Diagnostic Code 7000.  Under the criteria for this code in 
effect at the time the veteran originally filed his claim for 
an increased rating in May 1995, a 30 percent rating was 
assigned for inactive rheumatic heart disease from the 
termination of an established service episode of rheumatic 
fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for three 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  The next 
higher, or 60 percent evaluation was warranted with the heart 
definitely enlarged; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor precluded.

The Board notes that the criteria for rating cardiovascular 
disorders were revised by VA, effective January 12, 1998.  
See 38 C.F.R. Part 4, Diagnostic Code 7000 (1998).  The 
foregoing revision incorporates objective measurements of the 
level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  In accordance with the revised criteria for 
Diagnostic Code 7000, the current 30 percent evaluation is 
appropriate for the veteran's service connected heart disease 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilation on 
electro-cardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is warranted in the event of the incidence of more 
than one episode of congestive heart failure in the past 
year, or; a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating, pursuant 
to the revised criteria for Diagnostic Code 7000, is 
warranted for chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. Part 
4, Diagnostic Code 7000 (1998).

The Board further observes that METs are measured by means of 
a treadmill test. However, it is recognized that a treadmill 
test may not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  38 C.F.R. § 4.104 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The veteran's 
disability was reviewed by the RO under the new rating 
criteria and a supplemental statement of the case containing 
the new rating criteria was sent to the veteran in December 
1998.  The Board will consider the veteran's claim for an 
increased rating under both the old and new criteria.  

A stress test conducted in March 1995 was clinically and 
electrocardiographically negative for ischemia.

In March 1997, the veteran underwent an open mitral 
commissurotomy for treatment of mitral stenosis.  In April 
1997, he was hospitalized with atrial fibrillation.  He was 
stabilized on medications, and was asymptomatic on discharge, 
with no complaints whatsoever.  

A VA examination was conducted in July 1998.  The veteran 
reported that since his surgery he had done fairly well as 
long as he took his medication on time.  When he did not take 
his medication on time, he experienced shortness of breath 
and skipping of the heart.  The veteran denied paroxysmal 
nocturnal dyspnea and orthopnea.  The veteran had 
approximately one and one-half block dyspnea on exertion.  On 
examination, blood pressure was 184/66.  The S1 heart sound 
was not appreciated.  There was a holosystolic murmur with a 
harsh quality 2x4 in intensity with little radiation to the 
left shoulder.  The second heart sound was loud, no splits 
were heard, and no diastolic murmurs were appreciated.  EKG 
showed sinus rhythm with a sinus arrhythmias.  Echocardiogram 
showed concentric left ventricular hypertrophy, normal left 
ventricular function, with left ventricular ejection fraction 
greater than 55%, aortic valve sclerosis, mild to moderate 
aortic insufficiency, mitral annular calcification with 
mitral valve area of 1.5 square centimeters, and trace 
tricuspid regurgitation.  Chest X-ray showed heart size 
within normal limits.  The estimated METs was 12.  The 
diagnosis was heart disease, valvular and hypotensive, status 
post repair; congestive symptoms in control on appropriate 
medication; no limitation of activity at this point.  

Based on the foregoing, the Board finds that the veteran's 
service connected heart disease is properly rated at 30 
percent under the new criteria, as the medical evidence shows 
left ventricular hypertrophy.  The recent evidence 
establishes no limitation of activity, and there is normal 
left ventricular function, with left ventricular ejection 
fraction greater than 55%, and a METs figure of 12.  A 60 
percent evaluation is not appropriate as there is no showing 
of more than one episode of acute congestive heart failure in 
the past year, left ventricular dysfunction with ejection 
fraction of 30 to 50 percent, or METs between 3 and 5.  

Similarly, the veteran's service connected heart disease does 
not meet the criteria for the next higher, or 60 percent 
evaluation, under the criteria in effect at the time his 
claim was filed in May 1995.  The evidence does not establish 
a definitely enlarged heart (a 1998 X-ray showed normal 
size), severe dyspnea on exertion, or such arrhythmias as 
paroxysmal auricular fibrillation or flutter or paroxysmal 
tachycardia.  Moreover, more than light manual labor is not 
precluded.  

Accordingly, the Board finds that the veteran is not entitled 
to a higher evaluation for service connected rheumatic heart 
disease under either the old or new regulations.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
7000 (1997 and 1998).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Individual Unemployability

The veteran claims that he is unable to work due to his 
service-connected heart disease.  That is his only service 
connected disability, and it is rated as 30 percent 
disabling.  In cases where the schedular rating is less than 
100 percent, total disability ratings may be assigned when 
the individual is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disability, without regard to advancing age.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (1998).  Pertinent factors for 
consideration include the severity and nature of the service-
connected disabilities, the employment history, and the 
veteran's educational and vocational attainment.  38 C.F.R. § 
4.16(b) (1998).

On a VA Form 28-1902 filed in October 1986, the veteran 
indicated that he had left his job as a pipefitter due to leg 
injury.  He also reported that he had worked as a security 
guard in 1985 and 1986, but left because the employer did not 
need any part-time help.  The veteran filed applications for 
individual unemployability in June 1995 and January 1996.  He 
reported that he had last worked in 1988.  He stated that he 
had been employed as a pipefitter for approximately 24 years 
prior to that.  The veteran indicated that he had earned a 
G.E.D., and had completed a pipefitter apprenticeship program 
in the mid-1960's.  At his hearing in November 1996, the 
veteran reported that he had left his last job due to a 
combination of shortness of breath and arthritis in his knees 
and back.  Two attending physicians' statements of disability 
dated in August 1985, apparently completed in conjunction 
with the veteran's application for pension from his former 
employer, indicated that the veteran was permanently disabled 
due to arthritis in both knees.  The veteran's heart disease 
was not mentioned by either physician.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The issue is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this instance, the veteran appears to be capable of 
performing the physical acts required by employment.  His 
present unemployment status is in large part due to his non-
service connected arthritis of the knees and lumbar spine, as 
well as hip pathology.  Review of the record also reveals 
that the veteran has been treated for colon carcinoma and 
skin cancer.  The most recent medical examiner indicated that 
the veteran has dyspnea after walking one and one-half 
blocks.  He stated that the veteran had no limitation of 
activity attributable to his service connected heart disease.  

While the veteran's rheumatic heart disease might be expected 
to prevent him from performing certain labor-intensive jobs, 
there is no indication that it would prevent all gainful 
work.  His claim appears to be based primarily on the 
contention that his heart disease precludes him from 
obtaining employment which would require him to walk long 
distances or involve heavy labor.  

The veteran may be impeded in the nature of employment which 
he can pursue, given the extent of his service connected 
heart disease.  These constraints do not, however, render him 
wholly unemployable.  With his high school equivalency 
degree, he should be qualified to work in areas which do not 
involve heavy manual labor, if he finds heavy manual labor to 
be precluded by his heart disease.  There remain many 
possibilities for employment in the private or public 
sectors, in almost any service-oriented or clerical capacity 
which does not require excessive movement or substantial 
physical labor.  There is no indication that the veteran has 
attempted to find work in recent years; however, there is 
simply no evidence establishing that he suffers from unusual 
or exceptional circumstances which place him in a different 
position from any other veteran with a similarly-rated 
disability.  Inasmuch as a balance of positive and negative 
evidence has not been presented in this case, the standards 
pertaining to reasonable doubt are not applicable.  38 C.F.R. 
§ 3.102 (1998).  A total rating based upon his individual 
unemployability is, therefore, not warranted.


ORDER

An evaluation in excess of 30 percent for rheumatic heart 
disease is denied.

A total disability evaluation based on individual 
unemployability is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

